Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 7/12/22.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Kuo on 8/5/22.

The application has been amended as follows:

Please replace paragraph [0001] of the substitute specification filed 7/12/22 with the following paragraph:

[0001] The present Application for Patent is a 35 U.S.C. 371 National Phase of PCT Application No. PCT/US2019/029164 entitled “CAPACITIVE SWITCH DETECTOR ADDRESSING” filed on April 25, 2019, which claims priority to U.S. Provisional Application 62/801,469 entitled “CAPACITIVE SWITCH DETECTOR ADDRESSING” filed February 5, 2019, each assigned to the assignee hereof and hereby expressly incorporated by reference herein.

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
A statement regarding allowable subject matter can be found in the Office action filed 6/29/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
8/5/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687